712 S.E.2d 884 (2011)
Kane SNYDER
v.
Alaina Levane GIORDANO.
No. 314P11.
Supreme Court of North Carolina.
August 4, 2011.
Julia C. Ambrose, Greensboro, for Giordano, Alaina Levane.
Laurel E. Solomon, Durham, for Snyder, Kane.

ORDER
Upon consideration of the petition filed by Defendant on the 26th of July 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of August 2011."